 

Exhibit 10.4

EXECUTION VERSION

Copyright Security Agreement

COPYRIGHT SECURITY AGREEMENT dated as of July 29, 2010 (this “Agreement”),
between Interactive Data Corporation (the “Grantor”) and Bank of America, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).

Reference is made to (a) the Credit Agreement dated as of July 29, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Interactive Data Corporation (the “Borrower”), Igloo
Intermediate Corporation, Igloo Merger Corporation, the lenders from time to
time party thereto (the “Lenders”) and the Administrative Agent and (b) the
Collateral Agreement dated as of July 29, 2010 (as amended, supplemented or
otherwise modified from time to time, the “Collateral Agreement”), among the
Borrower, the other grantors from time to time party thereto and the
Administrative Agent. The Lenders and the Issuing Banks have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement. The Grantor is willing to execute and deliver this Agreement
in order to induce the Lenders to make additional Loans and the Issuing Banks to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued. Accordingly, the parties hereto
agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable. The rules of construction specified in
Section 1.01(b) of the Collateral Agreement also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of the Grantor’s right, title and interest in, to and under any Copyrights
now owned or at any time hereafter acquired by the Grantor, including those
listed on Schedule I, and any exclusive Copyright Licenses under which such
Grantors are a licensee, including those listed on Schedule II (collectively,
the “Copyright Collateral”).

SECTION 3. Collateral Agreement. The Security Interest granted to the
Administrative Agent herein is granted in furtherance, and not in limitation, of
the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. The Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

INTERACTIVE DATA CORPORATION,

By

  

/s/ CHRISTINE SAMPSON

  

Name: Christine Sampson

  

Title: Treasurer

 

-2-



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

By

  

/s/ DAVID STRICKERT

  

Name: David Strickert

  

Title: Senior Vice President

 

-3-



--------------------------------------------------------------------------------

 

Schedule II

None.

 

-4-